DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	The claims are objected to because the lines are crowded too closely together, making reading difficult.  Substitute claims with lines one and one-half or double spaced on good quality paper are required.  See 37 CFR 1.52(b).
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1).	Claim 1 recites the limitation “the calculated molar ratio” in line 3.  First, there is insufficient antecedent basis for this limitation in the claim.  In addition, it is unclear what “calculated molar ratio” is needed in order to obtain “the maximum number of different derivatives” (see line 3).  Claims 2-14, each of which depends from claim 1, are also rejected for the same reasons.
invention according to claim 1” as recited in each of claims 2-14 refers to.  Does it refer to the “combinatorial derivatives of RNA oligonucleotides”, or the “simultaneous combinatorial carboxylation and formylation”, or something else recited in claim 1?

5.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

6.	Claims 6-8 and 10-14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
(1).	Claim 6, dependent from claim 1, recites “wherein the formylation of exocyclic amino groups of nucleosides A, G, C and the alcohol residue of the ribose is carried out after their preliminary partial carboxylation” (emphasis provided) which is contradictory to the “simultaneous combinatorial carboxylation and formylation” as recited in claim 1.  Thus, claim 6 is of improper dependent form for failing to include all the limitations of the claim (i.e., claim 1) upon which it depends.
(2).	Claim 7, dependent from claim 1, recites “wherein the formylation of exocyclic amino groups of nucleosides A, G, C and the alcohol residue of the ribose is carried out before their partial carboxylation” (emphasis provided) which is contradictory to the “simultaneous combinatorial carboxylation and formylation” as recited in claim 1.  Thus, claim 7 is of improper dependent form for failing to include all the limitations of the claim (i.e., claim 1) upon which it depends.
(3).	Claim 8 of improper dependent form for failing to further limit the subject matter of the claim (i.e., claim 1) upon which it depends because the feature recited in the wherein clause of claim 8 has already been recited in claim 1 (see lines 2-3: “…simultaneous combinatorial carboxylation and formylation of the exocyclic amino groups of adenine, guanine, cytosine and the ribose alcohol residue…”).
(4).	The wherein clauses of claims 10-14 are interpreted as mere intended uses of the “combinatorial derivatives of RNA oligonucleotides” of claim 1 and do not seem to impose any additional structural limitation(s).  Accordingly, each of claims 10-14 is of improper dependent form for failing to further limit the subject matter of the claim (i.e., claim 1) upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
7.	No claim is currently allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639